DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-16 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 21, 23-25 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 21, the claim limitation “…depositing the functional layer…the deposited functional layer…” should be “…depositing the at least one functional layer…the deposited at least one functional layer…” according to antecedent basis requirement since claim 17 discloses “at least one functional layer”.
Regarding claim 23, the claim limitation “…the functional layer…” should be “…the at least one functional layer…” according to antecedent basis requirement since claim 17 discloses “at least one functional layer”.
Regarding claim 24, the claim limitation “…the functional layer…” should be “…the at least one functional layer…” according to antecedent basis requirement since claim 17 discloses “at least one functional layer”.
Dependent claim 25 is also rejected at least the same reason as rejected dependent claim 23 and 24 as stated above because the dependent claim 25 is depending on the rejected dependent claim 23 and 24.
	Regarding claim 29, the claim limitation “…the first protective layer silicon…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the claim limitation is not clear what is meant; Is the claim limitation supposed to be “…the first protective layer including silicon…”?
	Dependent claims 30-35 are also rejected at least the same reason as rejected independent claim 29 as stated above because the dependent claims 30-35 are depending on the rejected independent claim 29.
Regarding claim 30, the claim limitation “…the functional layer than a width of the opening in the function layer…” should be “…the at least one functional layer than a width of the opening in the at least one function layer …” according to antecedent basis requirement since claim 29 discloses “at least one functional layer”.
Regarding claim 31, the claim limitation “…the functional layer…” should be “…the at least one functional layer…” according to antecedent basis requirement since claim 29 discloses “at least one functional layer”.
Regarding claim 32, the claim limitation “…the functional layer…” should be “…the at least one functional layer…” according to antecedent basis requirement since claim 29 discloses “at least one functional layer”.
Regarding claim 33, the claim limitation “…between the functional layer…” should be “…between the at least one functional layer…” according to antecedent basis requirement since claim 29 discloses “at least one functional layer”.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 and 31 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Yasuaki et al. (JP 2009-077159, cited by Applicant in the IDS submitted on Oct. 18, 2021, Machine Translated English version is attached) (hereinafter “Yasuaki”) in view of Lee et al. (2017/0244381) (“Lee”).
Regarding claim 29, Yasuaki discloses a micromechanical layer structure (Fig.2, please refer to the whole reference for detailed), comprising: a first protective layer (4) silicon (¶ 28 and 29 states “the protective layer 4 is formed on the entire surface of the sacrificial layer 2 including the upper surface of the support 3. In the same manner as in the case of the support 3, polysilicon having a thickness of 50 nm is formed. Here the support 3 and the protective layer 4 are formed of the same material…”); a functional-layer layer structure (6 (or) 5-7, please consider both) situated on the first protective layer (4), the functional-layer layer structure including at least one functional layer (6), the at least one functional layer including a piezoelectric layer (¶ 38 and 39); and a second protective layer (8) situated on the functional-layer layer structure (6 (or) 5-7), at least one opening (9) being positioned, which extends in a vertical direction through the functional-layer layer structure (6 (or) 5-7), the first protective layer (4), and the second protective layer (8), to release a part of the micromechanical layer structure.
Yasuaki doesn’t explicitly disclose the second protective layer including silicon. 
	Lee discloses an example of a protective layer (127 in Fig.2 or 10) including silicon (¶ 88). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasuaki with the teaching of Lee 
	Regarding claim 31, Yasuaki in view of Lee is used to reject claim 29 above.
	Yasuaki discloses an electrode layer (5 or 7), which at least partially contains a metal and/or a metallic compound (¶ 15), is situated above the functional layer (6) in the functional-layer layer structure (5-7).

Allowable Subject Matter
7.	Claims 17-20, 22 and 26-28 are allowed.

8.	Claims 21 and 23-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	Claims 30 and 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.